Exhibit 10.3
CONSULTING AGREEMENT
 
 
This Consulting Agreement (the “Agreement”) is made as of the 17th day of June
2015, by and between MetaStat, Inc., a Nevada corporation with its principal
place of business located at 27 Drydock Ave, Boston, MA 02210 (the “Company”),
and Oscar Bronsther, with his principal place of business located at 11500
Dahlia Terrace, Potomac, Maryland 20854 (the “Consultant”).
 
RECITALS
 
WHEREAS, the Consultant has agreed to make his services available to the
Company;
 
WHEREAS, the Consultant possesses expertise in areas of interest to the Company;
and
 
WHEREAS, the Company desires that it be able to utilize the services of the
Consultant and the Consultant is willing to perform such services on the terms
set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the parties agree as
follows:
 
1.           Term; Termination. This Agreement shall be in effect for a period
of twelve (12) months from the date hereof unless terminated by either party
upon thirty (30) days prior written notice delivered to the other party (the
“Term”); provided, however, the parties agree that cash payments made pursuant
to Section 3(a) shall be paid monthly over a period of eighteen months following
the date hereof. In addition, in the event of any termination of this Agreement
by the Company for any reason, Consultant shall be entitled to all compensation
under Section 3 hereof as if he remained a Consultant for the remainder of the
Term.  For the avoidance of doubt, upon any such termination, Consultant shall
be entitled to the monthly cash payments made pursuant to Section 3(a) hereof
for the eighteen month period following the date hereof.
 
2.           Services. The Consultant shall serve as the Chair, Scientific
Advisory Board, and shall perform such services relating to management of the
Scientific Advisory Board, gaining access to tumor cohorts for use in analytical
and validation studies, supporting scientific and clinical due diligence,
participating in fundraising efforts, including introduction of retail
investors, and any medical or scientific affairs support commensurate with such
role as the Board of Directors or Chief Executive Officer of the Company may
reasonably request (the “Services”).
 
3.           Payment for Services; Vacation. In consideration of the
Consultant’s performance of the Services, the Company hereby agrees to pay
Consultant as follows:
 
(a)  $14,444.44 per month payable in cash;
 
(b)  subject to the terms of the Company’s 2012 Amended and Restated Omnibus
Securities and Incentive Plan (the “Plan”), Consultant shall be issued promptly
following the date hereof an aggregate of 150,000 stock options pursuant to the
Plan, which options shall vest as follows: (i) 50,000 shares underlying such
options shall vest upon the closing of $1 million investment by retail
investors, introduced by the Consultant, in the next round of financing; (ii)
50,000 shares underlying such options shall vest upon securing delivery of tumor
cohort(s) for the purposes of conducting clinical analytical or validation
studies; and (iii) 50,000 shares underlying such options shall vest upon
expansion of the Scientific Advisory Board to include new Key Opinion Leaders
subject to approval by the CEO. Any options issued hereunder will be governed by
the Plan and the exercise price per share of such stock options shall be
$0.55.  Notwithstanding the foregoing to the contrary, it is acknowledged and
agreed that such options, if necessary, may be issued outside the Plan so long
as the terms and provisions of the Plan as if such options were actually issued
pursuant to the Plan. In addition, Consultant shall have the right to exercise
any of such stock options for a period of one hundred eighty (180) days
following the expiration or termination of this Agreement.  Any stock options
not exercised by such date shall expire and be deemed void and of no further
force or effect; and
 
(c)  reimbursement of all reasonable and necessary documented travel expenses
incurred or paid by the Consultant in connection with, or related to, the
performance of the Services in accordance with the policies and procedures, and
subject to limitations, adopted by the Company from time to time (the
“Expenses”). Notwithstanding the foregoing, the Consultant shall not incur total
Expenses in excess of five hundred dollars ($500.00) per month without the prior
written approval of the Company.
 
(d)  Consultant shall be entitled to 10-days of vacation time in August 2015
(which shall not in any way affect Consultant’s rights to his monthly payments
under Section 3(a) hereof).

 
 
 

--------------------------------------------------------------------------------

 
 
4.           Consultant’s Representation. Consultant hereby represents that
there are no binding agreements to which the Consultant is a party or by which
the Consultant is bound, forbidding or restricting the performance of the
Services hereunder.  In addition, the Consultant consents to the Consultant
being named as a consultant in various reports, brochures or other documents
produced by or on behalf of the Company, including documents filed with the
Securities and Exchange Commission and/or the Food and Drug Administration.
 
5.           Property Ownership. In consideration for the compensation paid to
Consultant pursuant to Section 3 above, the Consultant hereby assigns to the
Company all right, title and interest in all Work Product which arises from the
Services hereunder. “Work Product” shall mean all intellectual property rights,
including all trade secrets, U.S. and international copyrights, patentable
inventions, discoveries and improvements, and other intellectual property
rights, in any documentation, technology or other work product that (a) relates
to the Company’s business, and (b) the Consultant conceives or develops during
the Term. Work Product shall include all materials, documents, information, and
suggestions of every kind and description supplied to Company by Consultant or
prepared or developed by Consultant pursuant to this Agreement using Proprietary
Information, as that term is defined in Section 6 below shall be the sole and
exclusive property of the Company, and Company shall have the right to make
whatever use it deems desirable of any such materials, documents, and
information.
 
6.           Proprietary Information. The Consultant acknowledges that the
Consultant’s relationship with the Company is one of high trust and confidence
and that in the course of his service to the Company and to its clients, the
Consultant shall have access to and contact with Proprietary Information
developed by the Company.
 
(a) Consultant shall not, during the Term or at any time thereafter, disclose to
others, or use for its benefit or the benefit of others, any Proprietary
Information.
 
(b) For purposes of this Agreement, Proprietary Information shall mean, by way
of illustration and not limitation, all information (whether or not patentable
and whether or not copyrightable) owned, possessed or used by the Company or by
its clients, including, without limitation, any invention, formula, vendor
information, customer information, apparatus, device design, equipment, trade
secret, process, research, report, technical data, know-how, clinical trial
design, computer program, software, software documentation, hardware design,
technology, marketing or clinical or business plan, forecast, unpublished
financial statement, budget, license, price, cost and employee list that is
communicated to, learned of, developed or otherwise acquired by the Consultant
in the course of his service as a consultant to the Company.
 
(c) The obligations under this Section 6 shall not apply to any information that
(i) is or becomes known to the Consultant and/or the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 6, (ii) is generally disclosed to third parties by the Company
without restriction on such third parties, (iii) is approved for release by
written authorization of Company, or (iv) is legally required to be disclosed
provided the Consultant provides the Company with not less than thirty (30)
days’ prior written notice of such requirement and consults with the Company on
the advisability of taking legally available steps to resist or narrow such
request and reasonably cooperate with the Company to do the same.
 
(d) Upon termination of this Agreement or at any other time upon request by the
Company, the Consultant shall promptly deliver to the Company all Company
records, files, memoranda, notes, designs, data, reports, price lists, customer
lists, drawings, plans, computer programs, software, software documentation,
sketches, laboratory and research notebooks and other documents (and all copies
or reproductions of such materials) relating to the business of the Company.
 
(e) Consultant shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.
 
7.           Independent Contractor. The Consultant shall be deemed at all times
to be an independent contractor and shall be wholly responsible for the manner
in which he performs the services required of him by the terms of this
Agreement.  Consultant shall, at Company’s expense, be available for in-person
meetings at the Company’s offices as reasonably requested by Company; otherwise,
Consultant shall be solely responsible for providing all facilities, computers
and other equipment necessary to provide the services hereunder.   Consultant
shall be liable for any grossly negligent or intentionally wrongful act or
omission of Consultant, and nothing contained in this Agreement shall be
construed as creating the relationship of employer and employee between the
Consultant and the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
8.           Indemnification and Insurance.  Except to the extent resulting from
the grossly negligent or intentionally wrongful acts or omissions of Consultant,
Company shall indemnify and hold Consultant harmless from any and all claims,
liabilities, damages, losses, costs and expenses of whatever nature, including
legal fees and expenses, incurred or arising from or I in connection with the
provision of the services.   Company covenants and agrees that at all times
during which this Agreement is in effect it shall have and maintain Directors
and Officers Liability and Errors and Omissions insurance policies, or
equivalents thereof, each in a form and scope reasonably acceptable to, and
having limits reasonably acceptable to, Consultant, which policies shall cover,
among other risks, the acts and omissions of Consultant.
 
 9.           Lock-Up. In connection with any public offering that may be
undertaken by the Company, Consultant hereby agrees to enter into a standard
“lock-up” agreement with the underwriters of the offering with respect to
securities of the Company owned by Consultant in the form requested by such
underwriters and signed by other insiders of the Company.
 
10.           Assignment.  It is understood and agreed that the services to be
performed by the Consultant under this Agreement are personal in character and
neither this Agreement nor any duties or obligations hereunder shall be assigned
or delegated by the Consultant without prior approval by the Company.
 
11.           Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other.
 
12.           Severability. If any term or provision of this Agreement shall be
found to be illegal or unenforceable by a court of competent jurisdiction, the
remaining provisions will nevertheless continue in full force and effect without
being impaired or invalidated in any way.
 
13.           Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of New York without giving
effect to any conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction.
 
14.           Entire Agreement: Modifications. This Agreement constitutes the
entire agreement between the parties regarding the subject matters set forth
herein and supersedes any and all prior and contemporaneous agreements,
representations, and understandings of the parties, whether written or oral,
regarding such matters.  This Agreement may not be changed, modified, amended or
supplemented except by written instrument signed by both parties.
 
[Remainder of this page intentionally left blank]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed the Agreement as of the day and
year first written above.


METASTAT, INC.
Consultant
 
By: /s/ Douglas Hamilton
Name: Douglas Hamilton
Title: CEO
 
By: ­­­/s/ Oscar Bronsther
Name: Oscar Bronsther
Title: Consultant

 